Citation Nr: 0819079	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  06-25 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant; spouse




ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a July 2005 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Nashville, Tennessee in which the 
RO determined that new and material evidence adequate to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder ("PTSD") had 
been submitted but denied the appellant's claim on its 
merits.  The appellant, who had active service from May 1953 
to May 1956 and July 1956 to August 1977, appealed that 
decision to the BVA.  Thereafter, the RO referred the case to 
the Board for appellate review.    

The appellant testified at a personal hearing before the 
undersigned Veterans Law Judge in March 2008.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  An unappealed rating decision dated in June 2004 
determined that new and material evidence had not been 
submitted to reopen the appellant's previously denied claim 
of entitlement to service connection for PTSD. 

3.  The evidence received since the June 2004 rating decision 
includes competent, material medical evidence reflecting that 
the appellant has a current diagnosis of PTSD. 

4.  Competent medical evidence of record indicates that the 
appellant's current diagnosis of PTSD is a result of stressor 
events presumed to have occurred during combat. 


CONCLUSIONS OF LAW

1.  The June 2004 rating decision that denied entitlement to 
service connection for PTSD is a final decision. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  The evidence received subsequent to the June 2004 rating 
decision is new and material; and the claim for service 
connection for PTSD is reopened. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).  

3.  PTSD was incurred in active military service. 38 U.S.C.A. 
§§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.   New and Material Evidence

Historically, the record reveals that the appellant has 
requested service connection for post-traumatic stress 
disorder ("PTSD") on several occasions and been denied. See 
rating decisions dated in March 1992, February 1999, July 
1999 and June 2003.  Prior to the adjudication of the current 
claim, the appellant's claim of entitlement to service 
connection for PTSD was considered and denied in a rating 
decision dated in June 2004.  The appellant was provided 
notice of that decision but did not appeal.  As such, that 
decision represents a final decision. 38 U.S.C.A. § 7103(a) 
(West 2002); 38 C.F.R. §§ 20.1100(a), 20.1104 (2007).  

In February 2005, the appellant requested that his claim of 
entitlement to service connection for PTSD be reopened. 
February 2005 statement ("I would like to reopen my 
claim").  As a general rule, a claim shall be reopened and 
reviewed if new and material evidence is presented or secured 
with respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  

The evidence associated with the claims file since the June 
2004 rating decision consists of statements from the 
appellant, testimony from the appellant, lay statements from 
the appellant's spouse and brothers, VA medical records, a VA 
examination report, private medical records and a private 
examination report.  The RO determined that the new 
examination reports of record constituted new and material 
evidence.  The Board agrees with the RO's determination, 
reopens the claim and will perform a de novo merits 
adjudication based on all the evidence of record. See 
38 C.F.R. § 3.156(c); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).   

B.	The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159 (2007).



In this case, a letter dated in March 2006 specifically 
informed the appellant of the substance of the VCAA.  
Nevertheless, since this decision represents a complete grant 
of the appellant's appeal in regards to his claim of 
entitlement to service connection for PTSD, the appellant 
cannot be prejudiced by any deficiency, if any, in the notice 
and assistance requirements of the VCAA.  As such, the Board 
will dispense with any further discussion of the VCAA and 
will proceed to the merits of the issue.  

C.  Law and Analysis

In this appeal, the appellant asserts that he participated in 
combat while in service; and that he has developed PTSD as a 
result of his combat experiences in Vietnam. See February 
2005 statement; March 2008 BVA hearing transcript.  The 
appellant's service personnel records clearly support his 
claim to the extent that they reveal the appellant served 
honorably for 24 years and received medals, decorations and 
commendations related to his service that included the Combat 
Infantryman Badge; three Bronze Star medals, two of which 
were with a "V" device; the Purple Heart; and the Vietnam 
Cross of Gallantry. See DD Form 214.  Having carefully 
considered the appellant's claim in light of the entire 
record and the applicable law, the Board concludes, as will 
be explained below, that the evidence of record is in 
relative equipoise and that reasonable doubt should be 
resolved in favor of the appellant.  As such, the Board finds 
that the appellant's appeal should be granted.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  In order to establish service connection, a 
claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury. Pond v. West, 12 Vet. App. 
341 (1999).  

Service connection for PTSD specifically requires (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); (2) a 
link, established by medical evidence, between a veteran's 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f).  Absent a showing of all 
three elements, service connection must generally be denied.

In this past, the appellant has been denied service 
connection for PTSD due to the lack of medical evidence 
indicating that he had a confirmed diagnosis of PTSD 
(i.e., the first element of the PTSD service connection test) 
and a medical nexus opinion supportive of his claim (i.e., 
the second element of the service connection test).  
Specifically, the Board observes that while the appellant has 
been found to have some symptomatology associated with a 
diagnosis of PTSD in the past, those symptoms were not found 
to rise to the level of a DSM-IV diagnosis of PTSD. See May 
1999 VA examination report.  Rather, the appellant has been 
diagnosed as having an organic brain disorder and/or a 
depressive disorder, not otherwise specified ("nos"). VA 
examination reports dated in March 1992 and May 1999.    

Subsequent to his most recent request to reopen his claim, 
the appellant submitted a medical evaluation from his private 
physician, L.P., Ed.D., DABFE (licensed psychologist) in 
addition to lay statements from his spouse and brothers. See 
March 2005 psychological evaluation by Dr. P.; statements 
from J.B., H.B., and C.B. dated in March 2005 and April 2005.  
In her four-page, single spaced report, Dr. P. indicated that 
she performed a clinical interview of the appellant that 
included a review of the DSM-IV-TR requirements for PTSD.  In 
addition, Dr. P. interviewed the appellant's spouse, reviewed 
letters from the appellant's spouse and relatives regarding 
the appellant's behavior, performed a mental status 
examination upon the appellant, undertook a personality 
assessment inventory and also performed a detailed assessment 
for PTSD. March 2005 psychological evaluation by Dr. P., 
pgs. 1-2.  After reviewing the information available to her, 
Dr. P. diagnosed the appellant with, among other things, PTSD 
and major depressive disorder that she related to the 
appellant's second tour of duty in Vietnam. Id., p. 3.  In 
doing so, Dr. P. specifically found that the appellant's 
symptomatology fulfilled the requirements of Sections A, B, C 
and D for a diagnosis of PTSD pursuant to the DSM-IV-TR. Id., 
p. 2.     

Contrary to Dr. P.'s medical opinion, the claims file 
contains a VA psychiatric examination report dated in June 
2005 in which the VA examiner diagnosed the appellant with a 
depressive disorder nos (not otherwise specified), rather 
than PTSD. June 2005 VA examination report.  Specifically, 
after reviewing the appellant's claims file and medical 
records, obtaining a medical history and performing a mental 
status examination, the examiner found it unclear as to 
whether the appellant's symptomatology fulfilled the "B" 
criteria in the DSM-IV for a diagnosis of PTSD.  He also 
stated that he did not believe the appellant demonstrated 
symptoms of persistent avoidance of stimuli associated with a 
PTSD traumatic event, criteria "C" in the DSM-IV. Id., p. 
4.  He ultimately found that the appellant's psychiatric 
symptoms were more pronounced in terms of possible combat-
related PTSD symptoms prior to a stroke the appellant had in 
1986. Id., p. 5.  However, in terms of current 
symptomatology, he indicated that it appeared to him that the 
appellant's predominant psychiatric symptom was depression 
most likely related to his 1986 stroke; and although the 
appellant showed some symptoms of PTSD, his symptomatology 
did not meet the full criteria of a DSM-IV diagnosis. Id.  VA 
medical records dated in February 2008 support the examiner's 
opinion to the extent that they reflect the appellant was 
diagnosed with depression rather than PTSD. VA medical 
records dated from February 2008 to March 2008.  

After reviewing the above-referenced evidence in conjunction 
with the other evidence of record, the Board finds the March 
2005 examination report from Dr. P. to be equally as 
persuasive as the most recent VA examination, particularly in 
light of the fact that the examiner prepared a very detailed 
and thorough report regarding her evaluation and the reasons 
why she felt the appellant meets the diagnostic criteria for 
a diagnosis of PTSD.  In addition, the Board observes that 
the claims file contains letters from Dr. P. dated in March 
2006 and May 2007 in which Dr. P. indicated that she treated 
the appellant individually and with his spouse from March 
2005 until May 2007 (when she moved to another state).  In 
those letters, Dr. P. did not report any changes of opinion 
in terms of the appellant's diagnosis of PTSD. March 2006 and 
May 2007 letters.  Thus, even though the appellant has not 
been found to meet all of the criteria for a diagnosis of 
PTSD in the past, at least one mental health professional has 
diagnosed him as fulfilling the criteria at the present time.  
The fact that the VA examiners who have evaluated the 
appellant have conceded that he exhibits symptoms of PTSD - - 
even if they believe those symptoms do not rise to the level 
of a complete diagnosis - - supports the Boards conclusion 
that reasonable doubt should be resolved in the appellant's 
favor on this issue.  As such, the Board finds that the first 
element of the PTSD service connection test has been met.  
Since the March 2005 examination report from Dr. P. also 
provides a medical link between the appellant's diagnosis of 
PTSD to his period of service, it fulfills the requirements 
of the second element of the PTSD service connection test as 
well.  

Therefore, the remaining element necessary for a grant of 
service connection in this case is credible supporting 
evidence that the appellant experienced an in-service 
stressor event upon which service connection for PTSD can be 
granted (the third element of the PTSD service connection 
test).  The Board acknowledges that the appellant's service 
medical records do not reflect any complaints, treatment or 
diagnoses of psychiatric problems.  However, the Board finds 
that the third element of the PTSD service connection test 
has clearly been met in this case since the appellant's 
personnel records reveal that he participated in combat 
during his distinguished period of service and received 
citations, medals and commendations as a result of these 
combat experiences. See 38 U.S.C.A. § 1154(b)(satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation).    

Thus, all three elements of the PTSD service connection test 
have been met in this case; and the appeal is hereby granted.  
For the reasons discussed above, reasonable doubt has been 
resolved in favor of the appellant.  




ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for post-traumatic 
stress disorder.  

Service connection for post-traumatic stress disorder is 
granted. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


